05/16/2022



                                                                                           Case Number: DA 22-0202




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0202

GREG and CANDACE STAMP,

            Plaintiffs and Appellees,

      v.
                                                     ORDER OF MEDIATOR APPOINTMENT
RICHARD MORGAN and BETTY
MORGAN,

            Defendants and Appellants.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT T. Thomas Singer, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 16, 2022.



                                                          r--6--6f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Katherine S. Huso, Christopher Thayne Sweeney, T. Thomas Singer